t c memo united_states tax_court evelyn r ambrose petitioner v commissioner of internal revenue respondent wade b ambrose petitioner v commissioner of internal revenue respondent docket nos filed date james t burnes for petitioner in docket no theodore j england for petitioner in docket no james g lebloch for respondent memorandum findings_of_fact and opinion gerber judge respondent determined deficiencies in petitioner evelyn r ambrose's and federal_income_tax of dollar_figure and dollar_figure respectively and accuracy-related_penalties pursuant to sec_6662 a in the amounts of dollar_figure and dollar_figure respectively respondent also determined deficiencies in petitioner wade b ambrose's and federal_income_tax of dollar_figure and dollar_figure respectively and accuracy-related_penalties pursuant to sec_6662 in the amounts of dollar_figure and dollar_figure respectively these cases were consolidated for purposes of trial briefing and opinion after concessions the issues for our consideration are whether amounts paid as family support pursuant to a decree by a state court were alimony and therefore deductible by wade b ambrose under sec_215 or whether they were child_support and excludable from evelyn r ambrose’s gross_income and whether wade b ambrose is liable for the accuracy-related_penalty for negligence or intentional disregard of rules or regulations pursuant to sec_6662 for the taxable years and unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent has placed herself in the role of a stakeholder to the extent that she merely seeks consistent treatment regarding the parties in controversy the parties have stipulated that evelyn r ambrose is not subject_to the accuracy-related_penalties findings_of_fact petitioners evelyn r ambrose4 ms ambrose and wade b ambrose mr ambrose when the petitions in these cases were filed separately resided in pacific palisades california and westlake village california respectively petitioners were married on date and had two children during their marriage--w wade ambrose ii and christa ambrose born respectively on date and date sometime between and petitioners separated after their separation the two minor children resided with ms ambrose on date mr ambrose commenced a proceeding for divorce in the superior court for ventura county california superior court a divorce decree was filed on date dissolving the marriage during the separation mr ambrose provided for the support of ms ambrose and their children mr ambrose deposited dollar_figure per month in a household account from which ms ambrose would pay her and the children's expenses when additional funds were required for the children's private school tuition mr ambrose provided ms ambrose with the additional_amounts mr ambrose paid the children's allowances directly to them on february the record reflecting the divorce proceedings refers to evelyn s ambrose the petition before this court refers to evelyn r ambrose the parties have not questioned whether there is a discrepancy and for purposes of this case we treat evelyn s and evelyn r as one and the same petitioners entered into a stipulation which was incorporated into a temporary order dated date temporary order the temporary order provided that mr ambrose was to pay ms ambrose the sum of dollar_figure per month as family support ms ambrose understood that the payments were being made to provide financial support for her and the children after the issuance of the temporary order mr ambrose was no longer available as a source for expenses in excess of the dollar_figure monthly payment and he also ceased paying the children their allowances on or about date ms ambrose filed for a modification of the temporary order seeking an increase in the dollar_figure monthly payments in its memorandum of opinion filed date the superior court denied ms ambrose's motion to increase the monthly payments the superior court indicated its unsolicited views suggesting how the undesignated payments might be broken down ms ambrose's motion to modify the temporary order is denied because family support is allowed only by stipulation the court does need to inquire if ms ambrose wishes the dollar_figure amount broken down into child_support and spousal support if she does i propose that it be broken down to dollar_figure the parties' stipulations refer both to a memorandum of opinion dated date and an order dated date by the superior court however the record only reflects a memorandum of opinion which is dated as filed date hence we assume that the date memorandum of opinion and the date order are one and the same child_support dollar_figure spousal support if both parties are willing it will stay as family support on date ms ambrose filed an income and expense declaration declaration with the superior court which was signed under penalties of perjury the space provided for amounts received as spousal support was left blank in an exhibit attached to this declaration ms ambrose stated that the monthly tax on dollar_figure was dollar_figure on date ms ambrose filed a request with the superior court for an order to modify the temporary order pending appeal the request form contains boxes that are provided to show applicability of child_support spousal support and other all of which were checked on the following page the boxes for spousal support and attorney fees pending appeal were also checked in an accompanying affidavit ms ambrose listed estimated_taxes based on her accountant’s calculations of dollar_figure on spousal support of dollar_figure as one of the expenses on date the superior court entered an order denying ms ambrose’s request the court’s order included the following statement because family support is allowed only by stipulation the court does need to inquire if ms ambrose wishes the dollar_figure family support amount broken down into child_support and spousal support if she does it is to be broken down dollar_figure child_support dollar_figure spousal support sometime before the issuance of the date order ms ambrose appealed the superior court's decision to the court of appeal of the state of california for the second appellate district division court of appeal in its review of the appeal the court of appeal twice noted that the superior court suggested that dollar_figure of the family support payments be allocated to spousal support the figures proposed by the superior court were utilized by the court of appeal in determining whether the undesignated family support payments were unreasonable the court of appeal stated that ms ambrose did not demonstrate that her present needs were greater than the amount of the spousal support of dollar_figure also the expenses for the children were deemed to be adequately covered by the child_support allocation of dollar_figure ultimately in an opinion filed date the court of appeal rejected ms ambrose’s contention that the amounts were unreasonable and affirmed the superior court's decision a footnote on the first page of the opinion of the court of appeal states the order based on the trial court's date memorandum of opinion was filed in date after appellant filed her notice of appeal since the court's decision in the memorandum of opinion was made prior to the notice of appeal and since the april order does not amend that decision in any way we may treat the notice of appeal as a premature but valid notice from the april order citation omitted continued on date ms ambrose filed another declaration with the superior court under penalties of perjury ms ambrose declared dollar_figure as the amount received for spousal support and dollar_figure as child_support taxes of dollar_figure were listed under incidental_expenses pursuant to the temporary order mr ambrose paid the sum of dollar_figure per month from date through date mr ambrose continued to make the full payments after the eldest child began attending college in the fall of the second child left ms ambrose's residence to attend college in date from date until date mr ambrose paid ms ambrose dollar_figure per month at that time mr ambrose began directly supporting the youngest child then in college subsequently ms ambrose ceased providing support for that child for the taxable years and ms ambrose filed federal_income_tax returns reporting dollar_figure in taxable_income ms ambrose also forwarded all copies of the declarations and income_tax returns filed with the superior court to mr ambrose’s attorney continued we interpret this footnote to mean that the opinion of the court of appeal originally based on the memorandum of opinion encompasses within its ambit the date order of the superior court opinion we consider here whether certain payments pursuant to a temporary order are to be treated as alimony the temporary order and subsequent related documents contain a single amount designated solely for family support followed by the judge’s proposal to divide the stated amount into separately designated amounts for child_support and spousal support respectively petitioner ms ambrose’s primary argument is that part of the payments were fixed within the meaning of sec_71 as child_support payments and are therefore not includable in her income or deductible by mr ambrose specifically she asserts that the temporary order for generic family support payments was subsequently modified and converted to separate spousal and child_support payments ms ambrose in the alternative argues that child_support payments are not terminated upon the payee’s death so that the sec_71 requirements are not met and hence the payments do not constitute alimony includable in her income petitioner mr ambrose argues that since the temporary order provides solely for family support and because the court did not order separate allocations for child_support or alimony he is entitled to deduct the payments in order to determine the proper tax treatment of the payments in question we must analyze and interpret two state court orders petitioners’ primary arguments generally gross_income includes amounts received as alimony or separate_maintenance payments sec_61 sec_71 sec_71 provides that sec_71 does not apply to any payment that is fixed by the terms of the divorce_or_separation_instrument as payable for the support of the children of the payor spouse if alimony is includable in the payee spouse's gross_income under sec_71 the payor spouse is allowed to deduct the amount of the alimony paid sec_215 and b sec_71 defines alimony or separate_maintenance as any cash payment meeting the four criteria provided in subparagraphs a through d of that section accordingly if any portion of the money paid to ms ambrose meets all four enumerated criteria that portion is alimony sec_71 provides sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally continued sec_71 requires that the divorce_or_separation_instrument not designate such payment as a payment which is not includible in gross_income and not allowable as a deduction under sec_215 sec_71 provides that sec_71 shall not apply to that part of any payment which the terms of the divorce_or_separation_instrument fix in terms of an amount of money or a part of the payment as a sum which is payable for the support of the children of the payor spouse in general child_support cannot be inferred from intent surrounding circumstances or other subjective criteria for purposes of sec_71 rather the statutory directive that child_support payments be fixed is taken literally the supreme court in 366_us_299 held that the requirement in sec_71 that child_support payments be fixed should be taken literally and that child continued separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse support may not therefore be left to determination by inference or conjecture id pincite accordingly no part of a payment may be excluded from a recipient spouse’s income under sec_71 unless the operative divorce instrument expressly specifies or fixes a sum certain or percentage of the payment for child_support consequently in the case of unallocated or undifferentiated support for a wife and children none of the amount is treated as child_support under sec_71 in applying the principle of commissioner v lester supra this court has repeatedly refused to allow inference intent or other nonspecific designations of payments as child_support to override the clear intent of sec_71 see eg 81_tc_112 78_tc_963 63_tc_462 46_tc_674 finally an amount otherwise not fixed under sec_71 and lester will be considered child_support if the spousal support provisions of the divorce instrument reduces payments dependent on a contingency related to a child more see however discussion concerning sec_71 in the portion of this opinion concerning petitioner’s alternative argument infra specifically sec_71 provides a lesser standard for certain payments to be classified as child_support and thus excepted from the strict requirements of sec_71 and classification as alimony under sec_71 the parties concede that the requirements of sec_71 and c are met they disagree about whether sec_71 and d has been satisfied as well as the applicability of sec_71 the payments at issue here were made according to a stipulation between the parties that was incorporated into the temporary order the amounts for spousal support and child_support were not specifically delineated and instead mr ambrose was to pay ms ambrose the sum of dollar_figure per month as family support in two subsequent attempts to modify the temporary order the superior court in its opinion stated that the dollar_figure family support was derived from the parties’ stipulation and if requested to break it down into separate elements the court proposed dollar_figure child_support and dollar_figure spousal support ms ambrose argues that the superior court's actions in the proceedings for divorce modified the temporary order or in other words fixed the child_support portion of the monthly family support payments for purposes of sec_71 and c thus ms ambrose argues that the portion of the payments attributable to child_support is not taxable to ms ambrose and not deductible by mr ambrose the parties disagree about the effect of the superior court’s proposed allocation of the family support payments in the opinions issued in response to ms ambrose’s requests for an increase in the amounts ms ambrose argues that the memorandum of opinion and the date order provided her with an option to seek modification of the temporary order and presented her with a recommended breakdown of the unallocated family support payments if she chose to pursue that option the superior court stated that if ms ambrose wishes an allocation it is to be broken down dollar_figure child_support dollar_figure spousal support finally the superior court also stated that if both parties are willing it will stay as family support we find the superior court’s proposal to segregate the amounts to be precatory and without effect on the family support language in the temporary order neither ms ambrose nor mr ambrose sought an apportionment of the family support payments although there were motions involving attorney's_fees and seeking increased family support payments they did not address the allocation of family support payments into separate amounts for child and spousal support ms ambrose contends that she could exercise her election without formal action by the superior court or an explicit declaration that she chose the suggested allocation set forth by the court ms ambrose asserts that she expressed her wishes and notified the superior court and mr ambrose through her manifestations in her attempts to increase the dollar_figure monthly payments for example her date declaration contains a listing of dollar_figure as taxes on income of dollar_figure her request for modification filed on date shows taxes of dollar_figure on spousal support of dollar_figure she also points to her and federal_income_tax returns which were filed with the superior court these returns report dollar_figure per year as taxable alimony which ms ambrose states indicates her choice of an allocation furthermore ms ambrose states that neither mr ambrose nor the superior court objected to her use of the allocated amounts in the documents she filed we do not find ms ambrose's actions to be sufficient to cause a modification of the temporary order we cannot accept ms ambrose’s interpretation of the language of the memorandum of opinion and the date order the superior court stated the court does need to inquire if ms ambrose wishes the dollar_figure family support amount broken down if she does i propose that it be broken down to dollar_figure child_support dollar_figure spousal support emphasis supplied as previously noted we believe the language to be merely precatory in other words we construe the superior court to recommend a particular allocation and to request notice if ms ambrose elected this option it also appears that the agreement of mr and ms ambrose would have been necessary to effect a change in their stipulation also the references in ms ambrose's filings to allocations between spousal and child_support were indirect and vague the date document contains the implication that the amounts reported as income were solely derived from monthly spousal support of dollar_figure however the space provided for spousal support was left blank the affidavit accompanying the date request for modification of the temporary order does however contain the statement that ms ambrose received dollar_figure in spousal support with estimated_taxes paid on that amount likewise the date document lists dollar_figure for child_support and dollar_figure for spousal support ms ambrose in her federal_income_tax return reported the dollar_figure proposed monthly amounts set forth in the memorandum of opinion we note that the tax reporting of items in a particular manner is not probative evidence but instead represents a self-serving representation see 69_f2d_676 9th cir affg in part and revg in part 25_bta_305 affd 293_us_289 72_tc_326 20_tc_449 also there is no evidence that mr ambrose or the superior court was privy to or inferred from the income_tax returns that she was electing to segregate the family support payments mr ambrose continued to make full family support payments after the children had left ms ambrose's residence to attend college and until mid-1993 mr ambrose's unilateral reduction of the family support payments beginning date was contrary to the superior court's temporary order however we do not find this to be dispositive of mr ambrose's knowledge or acquiescence in ms ambrose's election to prorate the family support payments after the children had left ms ambrose’s house no steps were taken to modify the family support payments reflected in the temporary order also ms ambrose is being inconsistent when she argues that she was not required to refund the portion of the payments she designated as child_support simply because mr we notice that on her federal_income_tax return ms ambrose reported dollar_figure as income we believe that is an error if she reported only spousal support as income--based on her allocation that would be dollar_figure per month--the correct amount for that year would be dollar_figure ambrose did not seek modification of the temporary order from the superior court on the basis of changed circumstances after both children left her residence approximately months after the memorandum of opinion the date order continued to inquire about the suggested allocation this indicates that the superior court was unaware of any new stipulation or election by petitioner prior to that date the allocated amount contained in the date declaration was insufficient to apprise the superior court of ms ambrose's wish or to cause the court to take any_action the appellate opinion likewise does not support ms ambrose's position that she had the option to unilaterally modify the temporary order the court of appeal discussed the breakdown proposed by the superior court but refers to the figures as suggested ultimately no court modified the temporary order or the subsequent opinions regarding the dollar_figure family support in applying the principle of 366_us_299 inferences intent or other nonspecific designations of payments as child_support are insufficient to override the mandate of sec_71 the requirement that the child_support be fixed is to be taken literally in this instance the order expressly references family support payments that are not allocated between spousal and child_support based on the record we must conclude that ms ambrose did not modify or fix the child_support portion of the monthly family support payments for purposes of sec_71 and c petitioner’s ms ambrose alternative argument alternatively ms ambrose argues that part of the family support payments are not alimony because under california law a parent's obligation for child_support is not terminated upon the custodial payee parent's death to be successful in her argument ms ambrose would have to show that mr ambrose had no liability to make such payment for any period after his death and there is no liability to make any payment in cash or property as a substitute for such payments after the death of ms ambrose see sec_71 in that connection ms ambrose argues that because mr ambrose would sec_71 as amended by the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_795 required that the divorce_or_separation_instrument specifically designate that there was no liability to make any payment after the death of the payee spouse that requirement was deleted by the technical corrections provisions of the tax_reform_act_of_1986 tra publaw_99_514 sec b 100_stat_2853 retroactive to the effective date of defra tra sec 100_stat_2914 see also notice_87_9 1987_1_cb_421 hence the divorce_or_separation_instrument need not expressly state that the payment obligations terminate upon the death of the payee spouse if for example termination would occur by operation of state law remain responsible for child_support after the termination of spousal support this court should utilize the allocations proposed by the superior court ms ambrose’s argument also raises the tangential question of whether sec_71 applies if the amount of child_support would be contingent due to the terms of the temporary order s in congress specifically provided for a statutory exception to the general_rule of sec_71 and the supreme court’s decision in commissioner v lester supra see sec_71 and generally staff of joint comm on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 pincite j comm print sec_71 provides generally that the terms of a divorce or separation agreement for the support of children will be treated as an amount fixed as payable for the support of children of the payor spouse when any amount of the support payable in the instrument will be reduced generally on the happening of a contingency related to the child such as the child's attaining a certain age marrying dying or leaving school in order to address either the sec_71 or sec_71 possibilities we must look to the effect of state law because the documents are silent on both of the contingencies under consideration state law determines certain rights of the parties and federal_law determines the federal_income_tax consequences of those rights 309_us_78 281_us_111 81_tc_614 affd without published opinion 829_f2d_39 6th cir in this case the temporary order does not indicate whether the amounts paid were exclusively for ms ambrose or whether the payments would cease upon her death in this case we look to state law to determine whether a postdeath legal_obligation exists here for purposes of sec_71 id california family code section west provides that except as otherwise agreed by the parties in writing the obligation of a party under an order for the support of the other party terminates upon the death of either party or the remarriage of the other party thus pursuant to california law if any portion of the undesignated payment is spousal support sec_71 is satisfied in that the payment obligation terminates upon the death of the payee spouse hence if the payor spouse and the payee spouse do not otherwise agree in writing then california law provides that the support obligation terminates upon the death of either party or remarriage of the supported party cal fam code sec in this case the superior court's temporary order did not incorporate any agreement between the parties that would operate to set_aside the otherwise applicable statutory provisions regarding the termination of the obligation of support a single monthly payment for family support was ordered and the court proposed to divide that amount into child_support and alimony if the parties wished no such division was requested of or directly ordered by the court california law generally establishes a duty for parents to support their children the remedy for willful failure to provide for the children is not automatic or specifically prescribed in the statutes instead an action must be brought to enforce the parent’s duty to support a child see cal fam code secs once ordered by a court child_support survives the death of the payee custodial_parent and continues as an obligation of the payor noncustodial_parent in re marriage of mccann cal rptr 2d ct app in re marriage of gregory cal rptr ct app even if the noncustodial_parent assumes custody at the time of the custodial parent’s death the support order is not automatically terminated in re marriage of mccann supra pincite the noncustodial_parent is required to seek modification of the child_support order based on changed circumstances if he or she believes the death of the custodial_parent warrants a modification or termination of the child_support order id accordingly if any part of the payments was specifically for child_support the definitional requirement of sec_71 would be satisfied since pursuant to california law there would be a liability to make payments after the death of the payee spouse california law however also provides in the event there is a single stated amount to cover both alimony and child_support the courts cannot determine after a terminating event retroactively or as of the date of the application_for modification what proportion of the total award is allocable to alimony and to child_support danz v danz p 2d cal ct app hale v hale p 2d cal ct app in danz the court held there can be no question that defendant remained obligated to support his daughter but nobody obtained a modification of the judgment to determine what portions of the entire amount during the later years after the remarriage of plaintiff should be allowed for the support of the child would be to indulge in speculation and guess danz v danz supra pincite quoting hale v hale supra pincite accordingly under california law the payments meet the sec_71 requirement and do not fall within the ambit of the sec_71 exception that is so because california law does not provide for segregation of unallocated or undifferentiated child and spousal support payments in other words the total_amounts meet the requirement of sec_71 therefore mr ambrose is entitled to a deduction for all the family support payments for his and tax years and a like amount is includable in ms ambrose's income for those yearsdollar_figure accuracy-related_penalty under sec_6662 respondent also determined that mr ambrose was liable for the accuracy-related_penalty pursuant to sec_6662 sec_6662 imposes a penalty equal to percent of the portion of the underpayment that is attributable to negligence or disregard of rules or regulations sec_6662 and b the burden is on the taxpayer to show a lack of negligence rule a 58_tc_757 this issue has been rendered moot for mr ambrose in light of our holding in his favor on the first issue in light of our holding we do not reach an argument by ms ambrose that the proposed segregation of family support payments should be made retroactive to date decisions will be entered under rule
